Name: Commission Regulation (EEC) No 350/89 of 13 February 1989 laying down transitional measures for the 1988/89 marketing year regarding production aid for olive oil in Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  economic policy
 Date Published: nan

 14. 2. 89 Official Journal of the European Communities No L 42/5 COMMISSION REGULATION (EEC) No 350/89 of 13 February 1989 laying down transitional measures for the 1988/89 marketing year regarding production aid for olive oil in Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 For the 1988/89 marketing year in Spain, notwithstanding Article 7 of Council Regulation (EEC) No 2261 /84 (4), where an olive grower who is a member of a producer organization recognized pursuant to Council Regulation No 136/66/EEC (*), and whose production is at least 300 kilograms within the meaning of that Regulation, has sold all or part of his production of olives to an approved mill, the quantity eligible for the aid shall be equal to that obtained by applying the oil yield, fixed pursuant to Article 18 of Regulation (EEC) No 2261 /84, to the quantity of olives produced. Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 (1 ) and 257 ( 1 ) thereof, Whereas Articles 90 and 257 of the Act of Accession provide that where difficulties arise in applying the Community arrangements, transitional measures may be adopted to facilitate the passage from the national arrangements to the Community arrangements ; whereas transitional measures relating to production aid for olive oil have already been adopted, in particular by Commission Regulation (EEC) No 521 /87 of 20 February 1987 laying down special measures for the 1986/87 marketing year for the grant of production aid for olive oil in Spain and Portugal (l); Whereas Council Regulation (EEC) No 4007/87 (2) as amended by Regulation (EEC) No 4074/88 (3), extends the period during which transitional measures may be taken until 31 December 1989 for Spain and until 31 December 1990 for Portugal ; whereas, in view of the special situation existing in Spain, where many olive growers sell their production of olives to the mill, the provisions of Regulation (EEC) No 521 /87 should in this respect be extended for the 1988/89 marketing year ; whereas, to facilitate the implementation of the Community system of production aid in Spain and Portugal, the possibility of approving mills provisionally for the 1988/89 marketing year should be maintained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 Notwithstanding the first subparagraph of Article 13 (3) of Regulation (EEC) No 2261 /84, in Spain and Portugal the provisional approval granted to mills in the 1986/87 and 1987/88 marketing years shall expire at the end of the 1988/89 marketing year. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 52, 21 . 2. 1987, p. 14. (2) OJ No L 378, 31 . 12. 1987, p. 1 . (3) OJ No L 359, 28. 12. 1988, p. 3. 0 OJ No L 208, 3. 8 . 1984, p. 3. 0 OJ No 172, 30. 9 . 1966, p. 3025/66.